DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-8, 11, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (Publication number: US 2015/0264170) in view of Zhou et al (Publication number: US 2019/0124197).

Consider Claim 1, Lockwood shows an electronic device (figure 3), comprising:
(a) A display; a motion sensor; and a processor (Figure 3; paragraphs 20 and 27); (Read as display 14, accelerometer 28, and processor 30).
(b) Wherein the processor is configured to: determine a first state associated with a user using the motion sensor while performing a call mode (see figures 4-7; paragraphs 45 and 46); (The call mode is read as initiation of a phone call in step 50. The first state is read as the state of the orientation of the mobile device prior to the detection of an orientation change). 
(c) If a vertical or horizontal state is detected from the first state, configure an algorithm for determining a second state, based on the first state; determine the second state using the motion sensor, based on the configured algorithm (see paragraphs 51 and 52); (accelerometer 28 of mobile phone 10 determines the orientation of the phone as a vector in three dimensions. The second state is read as the state of the orientation of the mobile device after the orientation detection).
(d) Control the operation of the display, based on a result of determining the second state (see figures 4-7 and paragraphs 56 and 57); (After determining the orientation of the mobile device, the processor manipulates the display in response to detecting an orientation). 
However, Lockwood does not specifically show that the vertical or horizontal state is a predefined state.
In related art, Zhou et al shows the vertical or horizontal state is a predefined state (see figure 2; paragraphs 31 and 32); (Step 102 shows turning off the display screen when the included angle between the electronic device and the preset direction is greater than or equal to a preset angle. The preset angle is read as a “predefined state)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of the preset angle of Zhou into the orientation detection of Lockwood in order to accurately adjust the display screen backlight (see Zhou; paragraphs 3 and 4).

Consider Claim 11, Lockwood shows a method of operating an electronic device (figures 4-7), the method comprising:
(a) Determining a first state associated with a user using a motion sensor while performing a call mode (see figures 4-7; paragraphs 45 and 46); (The call mode is read as initiation of a phone call in step 50. The first state is read as the state of the orientation of the mobile device prior to the detection of an orientation change).
(b) If a vertical or horizontal is detected from the first state, configuring an algorithm for determining a second state, based on the first state; determining the second state using the motion sensor, based on the configured algorithm (see paragraphs 51 and 52); (accelerometer 28 of mobile phone 10 determines the orientation of the phone as a vector in three dimensions. The second state is read as the state of the orientation of the mobile device after the orientation detection).
(c) Controlling the operation of a display, based on a result of determining the second state (see figures 4-7 and paragraphs 56 and 57); (After determining the orientation of the mobile device, the processor manipulates the display in response to detecting an orientation). 
However, Lockwood does not specifically show that the vertical or horizontal state is a predefined state.
In related art, Zhou et al shows the vertical or horizontal state is a predefined state (see figure 2; paragraphs 31 and 32); (Step 102 shows turning off the display screen when the included angle between the electronic device and the preset direction is greater than or equal to a preset angle. The preset angle is read as a “predefined state)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of the preset angle of Zhou into the orientation detection of Lockwood in order to accurately adjust the display screen backlight (see Zhou; paragraphs 3 and 4).

Consider Claims 2 and 12, Lockwood shows that the processor is further configured to drive the motion sensor, based on an initiation of the call mode (see figure 4; paragraphs 47-50); (after a phone call is initiated using mobile phone 10, either an outgoing call made to or an incoming call received by the phone, proximity sensor 26 may be employed to detect the presence of an object proximate to mobile phone 10. In addition to detecting an object proximate a mobile phone using a proximity sensor, the method of figure 4 shows determining an orientation of the mobile phone as approximately vertical using an accelerometer).

Consider Claims 7 and 17, Lockwood shows that the processor is further configured to: identify a type of the call mode prior to driving the motion sensor, based on an initiation of the call mode; and drive the motion sensor if the type of the call mode is a receiver mode (see paragraphs 26 and 27); (After a phone call is initiated on mobile phone 10, either an outgoing call made to or an incoming call received by the phone, proximity sensor 26 may be employed to detect the presence of an object proximate to mobile phone 10. For example, proximity sensor 26 may be configured such that the sensor is activated when an object is within a threshold distance from the sensor).

Consider Claims 8 and 18, Lockwood shows that the display comprises a touch circuit, and wherein the processor is further configured to: drive the touch circuit before controlling the operation of the display; and determine whether or not to control the operation of the display, based on a touch event provided from the touch circuit (see paragraphs 37 and 38).

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (Publication number: US 2015/0264170) in view of Zhou et al (Publication number: US 2019/0124197) in view of Tu et al (Patent number: US 10,101,793).

Consider Claims 3 and 13, Lockwood in view of Zhou show measuring a change in rotation of the electronic device, and wherein the processor is further configured to: track a state change using first sensor data provided from the acceleration sensor; determine the first state, based on a result of tracking the state change; determine whether or not a predefined state is detected from the first state; if the predefined state is detected, further configure the algorithm for determining the second state; and determine whether or not the determined second state conforms to the configured algorithm (see paragraphs 51 and 52); (accelerometer 28 of mobile phone 10 determines the orientation of the phone as a vector in three dimensions. The second state is read as the state of the orientation of the mobile device after the orientation detection).
However, Lockwood and Zhou do not specifically show that the motion sensor comprises: an acceleration sensor configured to measure acceleration; and a gyro sensor configured to measure a change in rotation based on the first state; tracking state change based using sensor data provided from the acceleration sensor; and determining the second state using second sensor data provided from the gyro sensor.
In related art, Tu et al show that the motion sensor comprises: an acceleration sensor configured to measure acceleration; and a gyro sensor configured to measure a change in rotation based on the first state; tracking state change based using sensor data provided from the acceleration sensor; and determining the second state using second sensor data provided from the gyro sensor (see figure 2A; column 8, lines 40-67; column 9, lines 1-20); (See accelerometer 210 and gyroscopic sensor 212. activity classifier 232 can receive data from accelerometer 210 and/or gyroscope 212).
The orientation detection in Tu et al is analogous to the orientation detection shown in Lockwood in view of Zhou. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing day of the application was filed to incorporate accelerometer 210 and gyroscopic sensor 212 of figure 2A of Tu et al into accelerometer 28 block of Lockwood (see figure 3) in order to determine the type of activity in which the user is engaged (see Tu et al; column 9, lines 1-20).

(see figures 4-7 and paragraphs 56 and 57); (After determining the orientation of the mobile device, the processor manipulates the display in response to detecting an orientation).

Consider Claims 5 and 15, Lockwood shows that the processor is further configured to determine that the operational control conditions are satisfied if the second state conforms to the configured algorithm, and perform control so as to turn off or turn on the display, based on the status of the display (paragraphs 56-558); (Processor 30 may only turn off display 14 in the event that accelerometer 28 determines the orientation of the phone as vertical for a threshold period of time).

Consider Claims 6 and 16, Lockwood shows that the processor is further configured to track a state change of a user, based on a state at an initiation of the call mode, or track the state change of the user in the call mode, based on a previous state, using the acceleration sensor (see figures 4-7; paragraphs 45 and 46); (The call mode is read as initiation of a phone call in step 50. The first state is read as the state of the orientation of the mobile device prior to the detection of an orientation change).

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (Publication number: US 2015/0264170) in view of Zhou et al (Publication number: US 2019/0124197) in view Mak-Fan et al (Publication number: US 2014/0204044).

Consider Claims 9 and 19, Lock in view of Zhou do not specifically show that the processor is further configured to: determine a final state when entering the call mode, based on the motion sensor; drive the touch circuit, based on determining the final state; identify the touch event provided from the touch circuit; and perform control so as to turn off the display if the touch event is detected. 
In related art, Mak-Fan shows that the processor is further configured to: determine a final state when entering the call mode, based on the motion sensor; drive the touch circuit, based on determining the final state; identify the touch event provided from the touch circuit; and perform control so as to turn off the display if the touch event is detected (figure 4; paragraphs 30 and 31); (When the touch is a possible face touch, the threshold size may be adjusted 416 based on the conditions when the touch is detected. The size of the touch is compared to the threshold size to determine 418 when the size of the touch meets the threshold size, which is referred to herein as detecting a face touch. A face touch is not detected when the size of the touch does not meet the threshold size. When a face touch is not detected, the touch is accepted as an input 412, the display wakes up 414, and the method continues at 408. When a face touch is detected, the display 112 is turned off 420, if the display 112 is not already turned off, and the touch contact does not wake up the display 112/device 100).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Mak-Fan into the teaching of Lockwood and Zhou in order to detect a possible face touch (see Mak-Fan; paragraphs 31 and 32).

Consider Claims 10 and 20, Lockwood in view of Zhou do not specifically show that the processor is further configured to: determine a final state in the call mode while the display is turned off, based on the motion sensor; identify a touch release event associated with a release of the touch event, based on determining the final state; and perform control so as to turn on the display if the touch release event is detected. 
In related art, Mak-Fan shows that the processor is further configured to: determine a final state in the call mode while the display is turned off, based on the motion sensor; identify a touch release event associated with a release of the touch event, based on determining the final state; and perform control so as to turn on the display if the touch release event is detected (figure 4; paragraphs 30 and 31); (When the touch is a possible face touch, the threshold size may be adjusted 416 based on the conditions when the touch is detected. The size of the touch is compared to the threshold size to determine 418 when the size of the touch meets the threshold size, which is referred to herein as detecting a face touch. A face touch is not detected when the size of the touch does not meet the threshold size. When a face touch is not detected, the touch is accepted as an input 412, the display wakes up 414, and the method continues at 408. When a face touch is detected, the display 112 is turned off 420, if the display 112 is not already turned off, and the touch contact does not wake up the display 112/device 100).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Mak-Fan into the teaching of Lockwood and Zhou in order to detect a possible face touch (see Mak-Fan; paragraphs 31 and 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/22/2021